DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-33 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (U.S. Patent No. 11,114,411) in view of Sugiyama et al. (U.S. Patent Application Publication No. 2012/0291950).
Regarding to claim 19, Schwarz teaches a method for transferring at least one chip, from a first support to a second support, comprising:
forming, while the chip is integral with the first support, an interlayer in a liquid state between, and in contact with, a front face of the chip and an assembly surface of a face of the second support (Fig. 4, Fig. 14, column 18, lines 18-22, while the chip 500 is integral with the first support 400, forming interlayer 300 in a liquid state between and in contact with front face of the chip 500 and assembly surface of a face of the second support 110), and then a solidification of the interlayer in a solid state (Fig. 4, Fig. 14, column 18, lines 14-16); and
then, detaching the chip from the first support while maintaining the interlayer in the solid state (Fig. 5, Fig. 15, detaching the chip from the first support 400 while maintaining the interlayer 300 in the solid state),
wherein the solidification comprises placing the assembly surface of the face of the second support at a temperature below a solidification temperature of the interlayer (Fig. 4, Fig. 14, the interlayer 300 is deformed, indicates that it is not in solid state, thus it is at a temperature below its solidification temperature),
wherein the forming the interlayer comprises forming a liquid coating configured to form the interlayer on the front face of the chip (Fig. 14), approaching the first support and the second support so as to contact the liquid coating and the assembly surface of the face of the second support (Fig. 4, Fig. 14), and
wherein the placing the assembly surface of the face of the second support at a temperature below a solidification temperature of the interlayer is carried out before contacting the liquid coating with the assembly surface of the face of the second support (Figs. 13-14, the interlayer 300 is not solid state before the two supports are brought close to each other, as seen in Fig. 13, so that the interlayer 300 is deformable when the two supports are approaching each other, as seen in Fig. 14).
Schwarz does not disclose the forming the interlayer comprises forming a liquid coating configured to form the interlayer on the front face of the chip before the approaching the first support and the second support.
 Sugiyama teaches forming the interlayer comprises forming a liquid coating configured to form the interlayer on the front face of the chip, then approaching the first support and the second support so as to contact the liquid coating and the assembly surface of the face of the second support (Fig. 3E, forming liquid coating to form the interlayer 52 on the front face of the chip 50; Figs. 3F-G, then approaching the first support 200 and the second support 10 so as to contact the liquid coating 52 and the assembly surface of the face of the second support 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwarz in view of Sugiyama to form the interlayer on the front face of the chip first, then approaching the first support and the second support, in order to increase alignment accuracy.
Regarding to claim 20, Schwarz teaches after the detaching, removing the interlayer and direct bonding the front face of the chip on the assembly surface of the face of the second support (column 18, lines 18-25).
Regarding to claim 21, Schwarz teaches the removing the interlayer comprises evaporating the interlayer (column 18, lines 22-25).
Regarding to claim 22, Schwarz teaches the assembly surface of the face of the second support is formed with same dimensions as those of the front face of the chip (Fig. 13).
Regarding to claim 23, Schwarz teaches the assembly surface of the face of the second support is disposed projecting on the face of the second support (Fig. 14).
Regarding to claim 24, Schwarz teaches after the detaching, securing a rear face, opposite the front face, of the chip on a face of a third support, then separating the front face of the chip and the assembly surface of the face of the second support, wherein the interlayer is returned to the liquid state before the separating the front face of the chip (Fig. 16, after the detaching, securing a rear face chip on a face of a third support 600; Fig. 17, then separating the front face of the chip and the assembly surface of the face of the second support 110, the interlayer 300 is returned to the liquid state by heating, before the separating the front face of the chip).
Regarding to claim 25, Schwarz teaches after the detaching, securing a rear face, opposite the front face, of the chip on a face of a third support, then separating the front face of the chip and the assembly surface of the face of the second support (Fig. 16, after the detaching, securing a rear face chip on a face of a third support 600; Fig. 17, then separating the front face of the chip and the assembly surface of the face of the second support 110).
Regarding to claim 26, Schwarz teaches the front face of the chip and the assembly surface of the face of the second support are hydrophobic, and wherein the securing the rear face of the chip comprises:
forming a second interlayer in the liquid state between, and in contact with, the rear face of the chip and an assembly surface of the face of the third support, the rear face of the chip and the assembly surface of the face of the third support being hydrophilic (Fig. 17, element 610) and then,
while the interlayer and the second interlayer are in the liquid state, separating the front face of the chip and the assembly surface of the face of the second support comprising a relative displacement of the second support and the third support (column 20, lines 58-67).
Regarding to claim 27, Schwarz teaches after the separating, removing the second interlayer, and direct bonding the rear face of the chip on the assembly surface of the face of the third support (Fig. 17, column 21, lines 1-14).
Regarding to claim 28, Schwarz teaches the assembly surface of the face of the third support is formed with same dimensions as those of rear face of the chip (Fig. 16).
Regarding to claim 29, Schwarz teaches the assembly surface of the face of the third support is disposed projecting on the face of the third support (Fig. 16).
Regarding to claim 30, Sugiyama teaches the front face of the chip and the assembly surface of the face of the second support are hydrophilic, and wherein the assembly surface of the face of the second support is surrounded by a hydrophobic surface (Fig. 11, S31-S35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention further modify Schwarz in view of Sugiyama to configure the front face of the chip and the assembly surface of the face of the second support to be hydrophilic, and the assembly surface of the face of the second support is surrounded by a hydrophobic surface, in order to prevent adhesion from forming on the second support, thus to increase yield and reliability.
Regarding to claim 31, Sugiyama teaches the first support is a chip pick and place head, and wherein the detaching comprises deactivating a system for holding the chip on the pick and place head (Figs. 12A-D). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention further modify Schwarz in view of Sugiyama to configure the first support to be a chip pick and place head, and the detaching comprising deactivating a system for holding the chip on the pick and place head in order to secure the die in correct position.
Regarding to claim 32, Sugiyama teaches the forming the interlayer, successively comprises:
picking up the chip, by a rear face opposite the front face, by the pick and place head from an initial support of the chip, the picking up comprising activating the system for holding the chip (Fig. 12C);
first displacing the pick and place head to a droplet deposition tool (Fig. 12D);
forming a droplet, configure to form the interlayer, on the front face of the chip by the droplet deposition tool (Fig. 12D); and
second displacing the pick and place head to the second support, configured so that the droplet contacts the face of the support (Figs. 12F-G).
Allowable Subject Matter
Claims 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 34, the prior art fails to anticipate or render obvious the claimed limitations including “wherein the detaching comprises a relative displacement of the first support and of the second support configured to break a mechanical bond between the first support and the chip” in combination with the limitations recited in claims 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828